J-S22039-17 & J-S22040-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: M.T., A MINOR          IN THE SUPERIOR COURT OF
                                                 PENNSYLVANIA




APPEAL OF: J.S.T., FATHER

                                                No. 800 MDA 2016


              Appeal from the Order Entered April 20, 2016
          in the Court of Common Pleas of Cumberland County
            Juvenile Division at No.: CP-21-DP-0000212-2014


IN THE INTEREST OF: D.M.T., A MINOR        IN THE SUPERIOR COURT OF
                                                 PENNSYLVANIA




APPEAL OF: J.T., FATHER

                                                No. 801 MDA 2016


              Appeal from the Order Entered April 20, 2016
          in the Court of Common Pleas of Cumberland County
            Juvenile Division at No.: CP-21-DP-0000211-2014


IN THE INTEREST OF: T.T., A MINOR          IN THE SUPERIOR COURT OF
                                                 PENNSYLVANIA




APPEAL OF: J.T., BIOLOGICAL FATHER

                                                No. 802 MDA 2016


             Appeal from the Order Entered April 21, 2016
J-S22039-17 & J-S22040-17


          in the Court of Common Pleas of Cumberland County
            Juvenile Division at No.: CP-21-DP-0000213-2014


IN THE INTEREST OF: J.T., A MINOR         IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA




APPEAL OF: J.T., FATHER

                                               No. 803 MDA 2016


              Appeal from the Order Entered April 21, 2016
          in the Court of Common Pleas of Cumberland County
            Juvenile Division at No.: CP-21-DP-0000214-2014


IN RE: ADOPTION OF: M.T., A MINOR         IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA




APPEAL OF: J.T., FATHER

                                               No. 804 MDA 2016


              Appeal from the Order Entered April 20, 2016
          in the Court of Common Pleas of Cumberland County
                Orphans' Court at No.: 23 Adoptions 2016


IN RE: ADOPTION OF: D.T., A MINOR         IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA




APPEAL OF: J.S.T., FATHER

                                               No. 805 MDA 2016


                                -2-
J-S22039-17 & J-S22040-17




                  Appeal from the Order Entered April 20, 2016
              in the Court of Common Pleas of Cumberland County
                    Orphans' Court at No.: 22 Adoptions 2016


IN RE: ADOPTION OF: T.T., A MINOR                IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA




APPEAL OF: J.T., FATHER

                                                      No. 806 MDA 2016


                  Appeal from the Order Entered April 21, 2016
              in the Court of Common Pleas of Cumberland County
                     Orphans' Court at No.: 024-Adopt-2016


IN RE: ADOPTION OF: J.T., A MINOR                IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA




APPEAL OF: J.T., BIOLOGICAL FATHER

                                                      No. 807 MDA 2016


                  Appeal from the Order Entered April 21, 2016
              in the Court of Common Pleas of Cumberland County
                     Orphans' Court at No.: 025-Adopt-2016


BEFORE: SHOGAN, J., MOULTON, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                             FILED JULY 14, 2017
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.



                                           -3-
J-S22039-17 & J-S22040-17


       In these consolidated and related appeals,1 J.T. (Father) appeals from

the orders of the Court of Common Pleas of Cumberland County (trial court)

entered April 20, 2016, and April 21, 2016, that changed the goals of his

children, D.T., M.T., T.T., and J.T. (Children), to adoption, and involuntarily

terminated his parental rights to the Children.2 We affirm.

       Cumberland County Children and Youth Services (CYS) received legal

and physical custody of the Children by ex parte orders of the trial court on

November 20, 2014. The trial court ratified and confirmed the orders at a

shelter care hearing on November 24, 2014. CYS petitioned for the ex parte

orders after Mother obtained a protection from abuse order against Father

and left the marital home while Father remained in the home and Paternal

Grandmother provided assistance with the Children. Financial issues led to a

lack of heat in the home, and to Father and Paternal Grandmother being

overwhelmed and unable to care properly for the Children. The trial court

adjudicated the Children dependent on December 11, 2014.

       Father’s Family Service Plan, created on February 3, 2015, and revised

on January 27, 2016, required Father to cooperate with CYS; address and
____________________________________________


1
  This Court consolidated the appeals listed at 800 MDA 2016 through 803
MDA 2016 sua sponte in an order entered August 10, 2016. This Court
consolidated the appeals listed at 804 MDA 2016 through 807 MDA 2016 sua
sponte in an order entered July 21, 2016. The appeals are related in that
they involve the same individual and consider the same set of facts.
2
   The Children’s mother J.T. (Mother) voluntarily terminated her parental
rights.



                                           -4-
J-S22039-17 & J-S22040-17


improve his mental health functioning; refrain from using drugs or alcohol;

improve his parenting skills; maintain contact with the children; obtain

stable housing; and address his anger. Father did not complete those goals.

     CYS filed its petitions to terminate Father’s parental rights on March

21, 2016.   The trial court entered its orders terminating Father’s parental

rights and changing the goals to adoption regarding M.T. and D.T. on April

20, 2016, and terminating Father’s parental rights and changing the goals to

adoption regarding T.T. and J.T. on April 21, 2016. Father filed his notices

of appeal and concise statements of errors complained of on appeal on May

19, 2016. See Pa.R.A.P. 1925(b).

     Father raises the following questions on appeal:

            1. Did the [t]rial [c]ourt err as a matter of law and abuse
     its discretion in changing the goal for [the Children] to adoption
     and terminating [Father’s] parental rights in that [Father] is able
     to provide for the [C]hildren with the essential parental care,
     control, and subsistence in the very near future?

            2. Did the [t]rial [c]ourt err as a matter of law and abuse
     its discretion in changing the goal for [the Children] to adoption
     and terminating [Father’s] parental rights in that the conditions
     which led to the removal or placement of the [C]hildren no
     longer existed or were substantially eliminated?

           3. Did the [t]rial [c]ourt err in determining the best
     interest of the [C]hildren would be served by terminating
     [Father’s] parental rights?

            4. Did the [t]rial [c]ourt err in determining the best
     interests of the [C]hildren would be served by changing the goal
     for [the] [C]hildren to adoption, terminating parental rights and
     placing the [C]hildren in foster care, when Father, with whom
     the [C]hildren have a significant bond, have [sic] presented as a
     resource for the [C]hildren and Father is presently available as a

                                    -5-
J-S22039-17 & J-S22040-17


      resource with potentially appropriate housing in Harrisburg,
      Pennsylvania?

(Father’s Brief, at 6).

      Our standard of review is as follows:

      In an appeal from an order terminating parental rights, our
      scope of review is comprehensive: we consider all the evidence
      presented as well as the trial court’s factual findings and legal
      conclusions. However, our standard of review is narrow: we will
      reverse the trial court’s order only if we conclude that the trial
      court abused its discretion, made an error of law, or lacked
      competent evidence to support its findings. The trial judge’s
      decision is entitled to the same deference as a jury verdict.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      Further, we have stated:

      Where the hearing court’s findings are supported by competent
      evidence of record, we must affirm the hearing court even
      though the record could support an opposite result.

            We are bound by the findings of the trial court which
            have adequate support in the record so long as the
            findings do not evidence capricious disregard for
            competent and credible evidence. The trial court is
            free to believe all, part, or none of the evidence
            presented, and is likewise free to make all credibility
            determinations and resolve conflicts in the evidence.
            Though we are not bound by the trial court’s
            inferences and deductions, we may reject its
            conclusions only if they involve errors of law or are
            clearly unreasonable in light of the trial court’s
            sustainable findings.

In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004) (citations omitted).

      In order to affirm the termination of parental rights, this Court need

only agree with any one subsection of Section 2511(a). See In re B.L.W.,




                                     -6-
J-S22039-17 & J-S22040-17


843 A.2d 380, 384 (Pa. Super. 2004) (en banc), appeal denied, 863 A.2d

1141 (Pa. 2004).

     Requests to have a natural parent’s parental rights terminated are

governed by 23 Pa.C.S.A. § 2511, which provides, in pertinent part:

     § 2511. Grounds for involuntary termination

     (a) General rule.—The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

                                  *   *     *

        (8) The child has been removed from the care of the parent
        by the court or under a voluntary agreement with an
        agency, [twelve] months or more have elapsed from the
        date of removal or placement, the conditions which led to
        the removal or placement of the child continue to exist and
        termination of parental rights would best serve the needs
        and welfare of the child.

                                  *    *    *

     (b) Other considerations.—The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(8), (b).

     It is well settled that a party seeking termination of a parent’s rights

bears the burden of proving the grounds to so do by “clear and convincing



                                      -7-
J-S22039-17 & J-S22040-17


evidence,” a standard which requires evidence that is “so clear, direct,

weighty, and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In

re T.F., 847 A.2d 738, 742 (Pa. Super. 2004) (citations omitted). Further,

     A parent must utilize all available resources to preserve the
     parental relationship, and must exercise reasonable firmness in
     resisting obstacles placed in the path of maintaining the parent-
     child relationship. Parental rights are not preserved by waiting
     for a more suitable or convenient time to perform one’s parental
     responsibilities while others provide the child with his or her
     physical and emotional needs.

In the Interest of K.Z.S., 946 A.2d 753, 759 (Pa. Super. 2008) (citations

omitted).

     The trial court concluded that termination was appropriate under §

2511(a)(8).

     With regard to Section 2511(a)(8), in order to terminate
     parental rights, an agency must prove by clear and convincing
     evidence that (1) that the child has been removed from the care
     of the parent for at least twelve (12) months; (2) that the
     conditions which had led to the removal or placement of the
     child still exist; and (3) that termination of parental rights would
     best serve the needs and welfare of the child.

In re: C.L.G., 956 A.2d 999, 1005 (Pa. Super. 2008) (en banc) (citations

and quotation marks omitted).

     The Adoption Act provides that a trial court “shall give primary

consideration to the developmental, physical and emotional needs and

welfare of the child.”   23 Pa.C.S.A. § 2511(b).     The Act does not make

specific reference to an evaluation of the bond between parent and child, but


                                    -8-
J-S22039-17 & J-S22040-17


our case law requires the evaluation of any such bond. See In re E.M., 620

A.2d 481, 485 (Pa. 1993). However, this Court has held that the trial court

is not required by statute or precedent to order a formal bonding evaluation

performed by an expert.      See In re K.K.R.-S., 958 A.2d 529, 533 (Pa.

Super. 2008).

      We state our standard of review of a trial court’s determination to

change a child’s goal as:

      When we review a trial court’s order to change the placement
      goal for a dependent child to adoption, our standard is abuse of
      discretion. In order to conclude that the trial court abused its
      discretion, we must determine that the court’s judgment was
      manifestly unreasonable, that the court did not apply the law, or
      that the court’s action was a result of partiality, prejudice, bias
      or ill will, as shown by the record.

In re: N.C., 909 A.2d 818, 822-23 (Pa. Super. 2006) (citations and

quotation marks omitted).

      We have examined the opinion entered by the trial court on June 21,

2016 in light of the record in this matter and are satisfied that that opinion is

a complete and correct analysis of this case.

      Accordingly, we affirm the orders of the Court of Common Pleas of

Cumberland County that terminated Father’s parental rights pursuant to 23

Pa.C.S.A. §§ 2511(a)(8) and (b), and changed the Children’s goals to

adoption, on the basis of the concise, thoughtful, and well-written opinion of

the Honorable Edward E. Guido.




                                      -9-
J-S22039-17 & J-S22040-17


     Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/14/2017




                            - 10 -
Circulated 06/14/2017 09:53 AM